Case 1:09-cv-01302-ENV-RER Document 145 Filed 03/04/19 Page 1 of 2 PageID #: 2350



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------- x

  ALEXINA SIMON,

                                                               Plaintiff,     NOTICE OF MOTION

  -against-
                                                                              09 CV 1302 (ENV)(RER)
  THE CITY OF NEW YORK, DETECTIVE DOUGLAS
  LEE, SERGEANT EVELYN ALLEGRE, ADA FRANCIS
  LONGOBARDI,

                                                           Defendants.

  ------------------------------------------------------------------------x

                   PLEASE TAKE NOTICE that upon the annexed Memorandum of Law dated

  March 4, 2019, and upon all prior pleadings and proceedings had herein, defendants will move

  this Court, before the Honorable Eric N. Vitaliano, United States District Judge, at the United

  States Courthouse for the Eastern District of New York, located at 225 Cadman Plaza, Brooklyn,

  New York 11201, at a date and time to be determined, for an order in limine regarding certain

  evidence and conduct at the trial in this matter, and for such other and further relief as the Court

  deems just, proper and equitable.
Case 1:09-cv-01302-ENV-RER Document 145 Filed 03/04/19 Page 2 of 2 PageID #: 2351



  Dated:        New York, New York
                March 4, 2019


                                            ZACHARY W. CARTER
                                            Corporation Counsel of the City of
                                            New York
                                            Attorney for Defendants Lee, Alegre, and
                                            Longobardi
                                            100 Church Street, Room 3-172
                                            New York, New York 10007
                                            (212) 356-3538

                                     By:            /s/
                                            JOSHUA . LAX
                                            Senior Counsel


  TO:      ALL COUNSEL (BY ECF)




                                      -2-
